Citation Nr: 0631204	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
temporomandibular joint dysfunction.

2.  Entitlement to an initial evaluation in excess of 
10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

While the Waco, Texas, RO issued the February 2001 rating 
decision, the veteran's claims fall under the jurisdiction of 
the Albuquerque, New Mexico, RO, as the veteran resides in 
that state.

In May 2004, the Board remanded the claims listed on the 
title page for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  Temporomandibular joint dysfunction is manifested by pain 
in the temporomandibular joint, bilaterally.

2.  Lumbosacral spine is manifested by no more than mild 
functional impairment.




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
temporomandibular joint dysfunction have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.150, 
Diagnostic Code 9905 (2006).

2.  The criteria for an initial evaluation in excess of 
10 percent for lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002); Diagnostic 
Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a September 2004 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  The Board notes that VA initially sent the veteran 
the letter in May 2004, but it was returned as undeliverable.  
The RO indicated it sent out the letter again in September 
2004, which letter was not returned.  VA informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims for increased 
evaluations, but that he must provide enough information so 
that VA could request any relevant records.  It told him that 
it was responsible for obtaining any evidence held by a 
government agency.  The veteran was informed of the types of 
evidence needed in a claim for increase.  VA also informed 
the veteran to submit any evidence in his possession that 
pertained to the claims.  Thus, the September 2004 letter 
therefore provided the notice of all four elements that were 
discussed above.

As noted above, the VCAA letter was issued after the initial 
determinations of the claims on appeal; however, any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran has had an opportunity to respond to the 
VCAA letter, supplement the record, and participate in the 
adjudicatory process after the notice was given.  The claims 
were subsequently readjudicated by the RO in March 2006, when 
it issued a supplemental statement of the case.  For these 
reasons, the veteran has not been prejudiced by the timing of 
a fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing all of these elements has not been sent to 
the veteran; however, the veteran has not been prejudiced by 
such.  Specifically, (1) he meets "veteran status;" (2) and 
(3) he is currently service connected for the two 
disabilities that are on appeal, and he is aware that in 
order to establish service connection, there needs to be 
evidence of a current disability and a relationship between 
the disability and service; (4) he is aware of the evidence 
necessary to establish a degree of disability, as he alleges 
his service-connected disabilities are worse than the current 
evaluations contemplate and (5) service connection for both 
of these disabilities has been awarded as of the date the 
veteran filed his original claim for service connection, 
which is the day following his discharge from service.  An 
effective date earlier than this is legally precluded.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  
Thus, any error in the failure to issue a letter addressing 
these elements is harmless because he either already meets 
these elements or is aware of what it would take to meet 
these elements.  See Bernard, 4 Vet. App. 384.  

VA has obtained VA medical records and has also provided the 
veteran with examinations in connection with the claims for 
increase.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
temporomandibular joint dysfunction and lumbosacral spine.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Temporomandibular joint dysfunction

Under Diagnostic Code 9904, it provides a 0 percent rating 
for slight displacement of the mandible, a 10 percent rating 
for moderate displacement, and 20 percent for severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(2006).  

Under Diagnostic Code 9905, limited range of motion of 
temporomandibular articulation is assigned a 10 percent 
evaluation for inter-incisal range limited to 31 to 40 
millimeters; a 20 percent evaluation for inter-incisal range 
limited to 21 to 30 millimeters; a 30 percent evaluation for 
an 11 to 20 millimeters limitation; and, a 40 percent 
evaluation if inter-incisal range is limited to 0 to 10 
millimeters.  38 C.F.R. 4.150, Code 9905 (2006).  An 
evaluation of 10 percent is warranted when the range of 
lateral excursion is 0 to 4 millimeters.  Id.

After having reviewed the evidence, the Board concludes that 
the evidence supports the award of a compensable evaluation 
for temporomandibular joint dysfunction.  At the October 2000 
VA examination, the veteran complained of pain while chewing.  
The examiner noted the veteran had pain at the extremes of 
opening and lateral excursion.  At the July 2005 VA 
examination, the veteran reported that his temporomandibular 
joint dysfunction had remained the same since his discharge 
from service.  He reported he still had pain and that his jaw 
would pop when he would open his mouth wide.  He also 
reported that his jaw would lock at times.  The veteran 
described having clicking when he would eat.  The examiner 
noted that the veteran had soreness in the temporomandibular 
joints.  The veteran was able to open to an intracisal 
distance of 59 millimeters.  The examiner stated he had 
100 percent normal right and left protrusive excursions, 
although he noted that each of these created some mild pain.  
He stated that when the veteran opened his mouth wide, it 
would subluxate.  The examiner stated that the pain exhibited 
at the examination was not severe but more of a mild to 
moderate nature.

Under the provisions of 38 C.F.R. § 4.59, it states that the 
intent of the Rating Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It further states that it is the intent to 
recognize actually painful, unstable, or malaligned joints as 
entitled to at least the minimum compensable evaluation for 
the joint.  Id.  The Board finds that the veteran has pain 
with chewing, which must warrant a compensable evaluation, as 
this is something he does on a daily basis.  He has described 
constant pain, and both VA examiners have noted that the 
veteran has pain with opening his jaw.  While he has range of 
motion of the mandible that is normal, the fact that he has 
pain with motion of the jaw warrants the 10 percent 
evaluation.  See id. 

The Board finds, however, that the preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
The evidence has not shown that he has an interincisal range 
between 21 to 30 millimeters to warrant a 20 percent 
evaluation, even by analogy.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  In fact, in the July 2005 examination 
report, the examiner noted the veteran had full interincisal 
range.  At the October 2000 VA examination, the examiner 
noted only that the veteran had pain at the extreme opening 
and lateral excursion, which would indicate no more than mild 
or slight functional impairment.  Considering the veteran's 
disability under Diagnostic Code 9904, the evidence has not 
shown that the veteran has moderate displacement of the 
mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9904.  In 
October 2000, the examiner noted that there was no bone loss 
of the mandible.  In the July 2005 examination report, the 
examiner stated that the veteran's mandibular condyles were 
"clearly anterior to what I would consider the eminence."  
Such findings do not establish that the veteran has moderate 
displacement of the mandible.  

The veteran asserted he warranted a compensable evaluation 
for the service-connected temporomandibular joint 
dysfunction.  The Board agrees and has granted him a 
10 percent evaluation.  However, to the extent that the 
veteran has asserted he warrants an initial evaluation in 
excess of 10 percent, the Board finds that the medical 
findings do not support an increased evaluation for the 
reasons stated above.  To this extent, the preponderance of 
the evidence is against this claim, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.  Accordingly, temporomandibular joint dysfunction 
is 10 percent disabling, but no more.  

B.  Lumbosacral spine

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claims under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain provided for a 10 percent 
evaluation is warranted when it is manifested by 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A 20 percent evaluation is warranted if 
there is muscle spasm on extreme forward bending, unilateral 
loss of lateral spine motion in a standing position.  Id.  A 
40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  The veteran has not 
claimed, nor has the evidence shown, that the veteran has 
incapacitating episodes.  Thus, the Board finds that this 
Diagnostic Code would not be applicable.

As of September 2003, the criteria for evaluating diseases of 
the spine are as follows, in part:

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

Initially, it must be noted that while the claim for increase 
was in remand status, the RO granted the veteran separate 
10 percent evaluations for peripheral neuropathy in each 
lower extremity associated with the service-connected 
lumbosacral spine.  The veteran's representative has 
indicated that the only issue on appeal is whether the 
veteran warrants an evaluation in excess of 10 percent for 
limitation of motion of the lumbosacral spine.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for lumbosacral 
spine.  The evidence has shown throughout the appeal period 
that the veteran's range of motion of the lumbar spine is no 
more than minimally limited.  In October 2000 (while the 
veteran was still in service), it shows that the veteran's 
back had well-developed musculature with good strength and 
muscle tone.  Examination of range of motion revealed no 
evidence of increased discomfort or loss of mobility.  
Flexion was to 90 degrees, extension to 30 degrees, rotation 
to 30 degrees bilaterally, and lateral flexion to 35 degrees 
bilaterally.  In October 2002, it was noted that the 
veteran's back had "good" range of motion, and it was 
nontender to palpation.  In November 2002, the veteran had 
full flexion.  Extension and side bending were within normal 
limits without minimal discomfort with range of motion.  

In June 2003, the examiner noted that the veteran had mild 
tenderness at the lumbar area.  In September 2003, the 
examiner stated the veteran had no tenderness to percussion 
of the lumbar spine and had "good" range of motion.  
Similar findings were made in December 2003 and December 
2004.  In April 2005, the veteran stated he was fully 
functional with his activities of daily living.  He ambulated 
unassisted and stated he had not missed any work due to the 
service-connected lumbosacral spine.  The examiner stated 
there were no obvious bony deformities or abnormalities.  
There was no tenderness over the spine.  Flexion was to 
90 degrees, extension to 30 degrees, and lateral flexion and 
rotation were "normal."  

As stated above, the veteran's lumbosacral spine has been 
shown to be no more than mildly disabling.  His limitation of 
motion, if any, would warrant no more than a 10 percent 
evaluation under either the former or the amended criteria.  
The veteran has pain in his spine, which the 10 percent 
evaluation contemplates.  However, none of the competent 
evidence in the claims file establishes that the veteran's 
lumbosacral spine is moderately disabling based upon range of 
motion.  The veteran has admitted that he has not missed any 
work due to his service-connected disability, which admission 
is appreciated.  In the April 2005 VA examination report, the 
examiner stated there was no evidence of fatigability, lack 
of endurance, weakness, or incoordination upon repeated 
testing.  Straight leg raising was negative, bilaterally.  
These symptoms would not warrant any more than a 10 percent 
evaluation.

Although the veteran has asserted that his service-connected 
lumbosacral spine is productive of a greater degree of 
impairment that justifies a higher evaluation, the medical 
findings do not support his contentions for a higher 
evaluation for the reasons stated above.  The preponderance 
of the evidence is against his claim for an initial 
evaluation in excess of 10 percent for lumbosacral spine, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings as to the findings associated with 
limitation of motion of the lumbar spine pursuant to 
Fenderson, supra.  

C.  Extraschedular consideration

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2006).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
temporomandibular joint dysfunction or lumbosacral spine, and 
there is no evidence that either or both markedly interferes 
or interfered with his employment.  In fact, there is 
evidence that the lumbosacral spine has no impact on the 
veteran's employment.


ORDER

An initial evaluation of 10 percent for temporomandibular 
joint dysfunction is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for lumbosacral 
spine is denied.



________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


